EXHIBIT 10.1

PROMISSORY NOTE

 

$460,000.00    Minneapolis, Minnesota    September 15, 2006

1. Promise to Pay. For value received, Hays Companies (“Hays”) promises to pay
to Buca, Inc. (“Buca”) or its successors the principal sum of Four Hundred Sixty
Thousand and No/100ths Dollars ($460,000.00).

2. Payment. Payment of the amount owed under this Note will be made to Buca on
or before March 15, 2008. Payment will be made to Buca at such place as Buca may
designate in writing.

3. Prepayment. This Note may be prepaid in whole or in part at any time without
penalty.

4. Event of Default; Acceleration. Hays shall be in default under this Note if
it fails to make payment to Buca as required herein or if Hays becomes
insolvent, a receiver is appointed to take possession of all or a substantial
part of any of Hays’ properties, or if Hays makes an assignment for the benefit
of creditors or files a voluntary petition in bankruptcy, or is the subject of
an involuntary petition in bankruptcy. Upon an Event of Default, and in addition
to all other legal and equitable remedies at law or hereunder, Buca may declare
the entire amount outstanding under this Note immediately due and payable.

5. Costs of Collection. Hays waives demand, presentment, notice of nonpayment,
dishonor, protest, and notice of protest, and will continue to remain liable to
pay the unpaid principal balance owed under this Note, even if this Note is
extended, renewed, or modified by written agreement of the parties. In the event
litigation is commenced by a party hereto to enforce or interpret any provision
of this Promissory Note, or to collect any amount due hereunder, the prevailing
party in such litigation shall be entitled to receive, in addition to all other
sums and relief, its reasonable costs and attorney fees, incurred both at and in
preparation for trial and any appeal or review, such amount to be set by the
court(s) before which the matter is heard.

6. Miscellaneous. This Note may not be modified, amended, or terminated unless
in writing signed by Hays and Buca. This Note is binding upon and inures to the
benefit of the parties and their heirs, executors, administrators, successors,
and assigns. Notwithstanding, Hays may not assign its obligations under this
Note. No delay or omission on the part of Buca in exercising any right hereunder
will impair such right or be construed as a waiver thereof or acquiescence in
default, nor shall any single or partial exercise of any right preclude full
exercise of any right.

7. Notice. Any notice relating to this Note shall be personally delivered or
sent by first class U.S. mail, return receipt requested, to Hays at its
principal place of business and to Buca at its principal place of business.
Notice shall be deemed given when personally delivered or three business days
after deposit in first class U.S. mail.



--------------------------------------------------------------------------------

8. This Note shall be governed by, and interpreted and construed in accordance
with the laws of the State of Minnesota.

 

MAKER: Hays Companies     HOLDER: Buca, Inc. By:  

/s/ Steve Lerum

   

/s/ Kaye R. O’Leary

Its:   Chief Financial Officer     Chief Financial Officer